PER CURIAM.
This is an appeal from an order compelling arbitration of the issues raised in appellants’ complaint against appellees. As to Counts I, II, and III, we affirm the trial court’s order granting Ultra Structures, Inc.’s motion to compel arbitration. These counts all arise out of a construction contract which contains an express provision for arbitration of any disputes arising therefrom. As to Count IV, however, we reverse.
The order on appeal, in relevant part, reads:
[T]his cause is abated pending arbitration with respect to Counts I, II, III and IV, except the Court retains jurisdiction to enforce the Order issued on the Rule to Show Cause pursuant to Count IV.
The only relief requested in Count IV was an order to show cause why a writ of *1261replevin should not issue for certain design plans prepared pursuant to a separate design contract. The court issued an order to show cause to that effect. Therefore, there was nothing left to arbitrate as to Count IV. Further, the design contract, unlike the construction contract, does not contain an arbitration clause.
AFFIRMED IN PART; REVERSED IN PART.
ANSTEAD, POLEN and FARMER, JJ., concur.